NO. 12-20-00260-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

CHAD DERRIC WILLIAMS,                           §      APPEAL FROM THE 294TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      VAN ZANDT COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Chad Derric Williams appeals following the revocation of his deferred adjudication
community supervision.     Appellant’s counsel filed a brief in compliance with Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                         BACKGROUND
       Appellant was charged by indictment with sexual assault of a child and pleaded “guilty.”
The trial court deferred finding Appellant “guilty” and placed him on community supervision for
ten years.
       Subsequently, the State filed a motion to revoke Appellant’s community supervision
alleging that Appellant had violated certain terms and conditions thereof. Specifically, the State
contended that Appellant violated his community supervision by smoking marijuana, going to a
pornographic drive-in and adult bookstore in Tyler, Texas on two separate occasions, and
possessing a pornographic DVD and watching it on two separate occasions. A hearing was
conducted on the State’s motion, at which Appellant pleaded “not true” to the alleged violations.
       In support of its motion, the State elicited testimony from Van Zandt County Probation
Officer Stefani Clark and Polygraph Examiner James Gallagher.           Clark testified that she
supervised Appellant during his community supervision and explained how the admissions
Appellant made during the interview before his polygraph examination demonstrated that he
violated the conditions of his community supervision. Thereafter, Appellant questioned Clark
extensively about the procedure for requesting, as well as the general fairness of, conducting a
polygraph examination as part of Appellant’s community supervision.
        Gallagher testified generally about the typical procedure for a test conducted prior to a
polygraph exam, as well as about the examination itself and the post-test interview. Gallagher
also testified that Appellant voluntarily took the examination and made statements during his
pre-test interview, which included his admitting to (1) using marijuana on December 17, 2019,
(2) owning a pornographic DVD, which he viewed on two occasions during the term of his
community supervision, and (3) visiting a pornographic drive-in movie/adult bookstore in Tyler,
Texas on two occasions during the term of his community supervision where he viewed
pornographic movies.
        At the conclusion of the hearing, the trial court found that Appellant violated the terms
and conditions of his community supervision as alleged in the State’s motion. At a subsequent
hearing, the trial court revoked Appellant’s community supervision, adjudicated him “guilty” of
sexual assault of a child, and sentenced him to imprisonment for eight years. This appeal
followed.


                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
        Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that he diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error upon which an appeal
can be predicated. He further relates that he is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel
Op.] 1978), Appellant’s brief presents a chronological summation of the procedural history of
the case and further states that Appellant’s counsel is unable to raise any arguable issues for
appeal. 1 We have likewise reviewed the record for reversible error and have found none.



        1
          In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief,
notified Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response,
and took concrete measures to facilitate Appellant’s review of the appellate record. See Kelly v. State, 436 S.W.3d


                                                        2
                                                  CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits.
Having done so and finding no reversible error, Appellant’s counsel’s motion for leave to
withdraw is hereby granted and the appeal is affirmed.
         As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
him of his right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review on his behalf or he must file a petition for discretionary review pro se. Any
petition for discretionary review must be filed within thirty days from the date of either this
opinion or the last timely motion for rehearing that was overruled by this court. See TEX. R. APP.
P. 68.2. Any petition for discretionary review must be filed with the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review should comply with
the requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman, 252 S.W.3d
at 408 n.22.
Opinion delivered November 23, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



313, 319 (Tex. Crim. App. 2014). Appellant was given time to file his own brief. The time for filing such a brief has
expired and no pro se brief has been filed.


                                                          3
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       NOVEMBER 23, 2021


                                        NO. 12-20-00260-CR


                                  CHAD DERRIC WILLIAMS,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                               Appeal from the 294th District Court
                     of Van Zandt County, Texas (Tr.Ct.No. CR16-00288)

                   THIS CAUSE came to be heard on the appellate record and brief filed herein,
and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                   It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.